DETAILED ACTION
Claims 1-3 and 5-22 are currently pending, with claims 9-11 and 20-22 being withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al. (US 20160346037) in view of Krause et al. (US 5602449) (“Krause”).
Regarding claim 1, Truckai teaches a medical device for removing tissue in a patient (see Figs. 7-11 and 12B), comprising: an elongated outer housing including a distal opening (see elongate shaft 425 as shown in Fig. 9); an elongated ceramic sleeve (see ceramic body 426; [0052], Fig. 11) including a longitudinal axis (it can be appreciated in Fig. 11 that ceramic body 426 has a longitudinal axis) and a distal cutting window (see window 422, Fig. 11), wherein the distal cutting window is aligned within the distal opening of the elongated outer housing (as shown in Fig. 9); and a cutting member rotatably disposed within the elongated ceramic sleeve (see electrode 415; [0053]-[0054] and [0057], Figs. 10-11 and 12B) and including a cutting element disposed to rotate or rotationally oscillate within the elongated sleeve around the longitudinal axis of the elongated ceramic sleeve (see [0057] and Fig. 12B), the cutting member fully rotatable in either direction around the longitudinal axis of the elongated ceramic sleeve without interference from the elongated ceramic sleeve (electrode 415 rotates fully in either direction between the opposing sides 460a and 460b of window 422 while avoiding interference as shown in Fig. 12B, see also [0057]); wherein the cutting element and the distal cutting window are configured to shear tissue as the cutting element is advanced past an edge of the distal cutting window (see [0057], Fig. 12B). However, Truckai fails to teach the elongated outer housing as an electrically conductive elongated outer housing or wherein the cutting member is a metal cutting member in the same embodiment.
In re Leshin, 125 USPQ 416. However, Truckai fails to teach wherein the elongated ceramic sleeve allows the metal cutting element to be rotated continuously in either direction around the longitudinal axis.
Krause teaches a surgical device (see Figs. 6-8) comprising an elongated outer sleeve (see tube 82, Figs. 8 and 9) with an inner cutting member disposed within the elongated outer housing (see inner blade 88, Figs. 7 and 8), wherein the elongated outer sleeve allows the inner cutting element to be rotated continuously in either direction around a longitudinal axis of the elongated outer sleeve (see col. 6, lines 15-28 and col. 6, lines 54-65) without interference from the elongated outer sleeve (see inner blade 88 disposed concentrically within tube 82 without structure to interfere with rotation, Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the elongated ceramic sleeve and metal cutting element as taught by Truckai to be allowed to be rotated continuously in either direction around the longitudinal axis without interference from the elongated ceramic sleeve in 
Regarding claim 5, Truckai further teaches wherein the metal cutting element includes a pair of laterally oriented cutting edges (see lateral edges on either side of the outer facing surface of 415 positioned in the window 422, Figs. 10-11).
Regarding claim 6, Truckai further teaches wherein the metal cutting member comprises an elongated tubular body (see drive shaft 472, Figs. 10-11) with the metal cutting element extending in a distal direction from a radially outward location at a distal end of the elongated tubular body, the metal cutting element curving radially inward in the distal direction (see annotated Figure 10 below).

    PNG
    media_image1.png
    450
    593
    media_image1.png
    Greyscale

Regarding claim 7, Truckai further teaches wherein a distal tip of the elongated ceramic sleeve is bullet-shaped, and the metal cutting element is curved to conform to the bullet shape (as shown in Figs. 10-11 and 12B).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Krause and in further view of Deng (US 20040092991).
Regarding claim 2, Truckai in view of Krause teaches the limitations of claim 1 with Truckai further teaching a handpiece including a motor to drive the metal cutting member (see Truckai: handle portion 424 housing motor 420 that rotate electrode 415, see [0054] and Fig. 8), the handpiece further including a radiofrequency (RF) source to energize the metal cutting element (see Truckai: RF source 445, [0052], Fig. 8), 
Deng teaches an endoscopic instrument for cutting and suction (see [0026], Figs. 1-4) comprising a handpiece (see handpiece housing 24, Fig. 1) and an elongated outer shaft (see outer shell 42, Figs. 1 and 2) including a proximal hub (see static outer hub 38, Fig. 2) that is removably attached to the handpiece (see [0061]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the elongated outer housing as taught by Truckai in view of Krause to have a proximal hub configured to be removably attached to the handpiece in light of Deng, the motivation being to provide the additional benefit of simplify the task of replacing the cutting accessory during the course of a surgical procedure (see Deng [0061]).
Regarding claim 3, Truckai further teaches wherein the distal opening in the electrically conductive elongated outer housing is larger than the distal cutting window in the elongated ceramic sleeve to form an electrically insulating region between the electrically conductive outer housing and the metal cutting element of the metal cutting member (as shown in Fig. 9, see gap between the window 422 and the distal opening of 425).

Claims 8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Krause and in further view of Adams et al. (US 20170027611) (“Adams”).
Regarding claim 8, Truckai in view of Krause teaches the limitations of claim 1, however Truckai in view of Krause fails to teach wherein the metal cutting member has 
Adams teaches a rotating cutting assembly for polypectomy (see Figs. 14A-14B) comprising a sleeve (see outer tubular member 1404) and an inner member rotatably disposed within the lumen of the sleeve (see inner tubular member 1414) wherein the inner tubular member comprises a centerline pin that fits into a center hole or depression in the sleeve includes a centrally located protrusion at the distal end of the sleeve (see 1475, [0146]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the metal cutting member and distal tip of the elongated ceramic sleeve as taught by Truckai in view of Krause to have a centerline pin that rotates in a receiving bore formed in the distal tip of the elongated ceramic sleeve as claimed in light of Adams, the motivation being to provide the additional benefit of a distal pivot point for the metal cutting element and limiting translation of the metal cutting member distally beyond the elongated ceramic sleeve (see Adams [0146]).
Regarding claims 12 and 13, Truckai in view of Krause and Adams teaches similar limitations as discussed above in the rejection of claims 1 and 6.
Regarding claim 14, Truckai further teaches wherein the arcuate cutting element has a proximal end attached to a radially outward location on a distal end of the tubular body (electrode 415 is attached to the radially outward surface of the distal end of 472 as shown in Figs. 10-11), and wherein the arcuate cutting element curves radially inwardly in a distal direction (as shown in Figs. 10-11).
Regarding claims 15 and 16, Truckai teaches similar limitations as discussed above in the rejection of claims 5 and 7.
Regarding claim 18, Truckai further teaches wherein the arcuate cutting element is configured to be connected to an RF source (see RF source 445; [0052], Fig. 8).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Krause, Adams, and in further view of McDonald et al. (US 7150747) (“McDonald”).
Regarding claim 17, Truckai in view of Krause and Adams teaches the limitations of claim 16, however Truckai in view of Krause and Adams fails to teach wherein the pair of laterally oriented cutting edges are serrated.
McDonald teaches electrosurgical cutting assembly (see Fig. 12) including an electroblade (see inner tube 1220) that includes a serrated, or toothed, edge (see 1230). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the pair of laterally oriented edges as taught by Truckai in view of Krause and Adams to be serrated as claimed in light of McDonald, the motivation being to provide the additional benefit of specializing the edges for use in cutting tissue that is ligamentous, banded, or rubbery (see McDonald col. 11, lines 15-17).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Krause, Adams, and in further view of Deng.
Regarding claim 19, the claim is rejected under substantially similar rationale as that applied to claim 2 above.
Response to Arguments
Applicant’s argument directed to the previous objection to claim 6 have been considered and are deemed persuasive, the objection has been withdrawn.
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                 /JAYMI E DELLA/Primary Examiner, Art Unit 3794